Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Sept 2021 has been entered.

Response to Amendment
All Claims not repeated in this Office Action has been withdrawn. 
Claims 1-6, 13-17, and 19-28 are currently pending in this Office Action. Claims 1-6 and 25 are withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recites “wherein the solvent is non-polar” which is not found to be supported by the disclosure at the time of filing. The closest support is found on paragraph 37 which recites “Non-polar or polar-aprotic solubilizing agents, containing pendant, terminal, or main-chain polar-protic or polar-aprotic functionality may also be used to impact the solubility.” Which only indicates that the solubilizing agents may be non-polar. Paragraph 37 several examples of agents having non-polar groups that “may be used in the solvent systems”. Therefore, the specification appears to indicate a solvent system comprised of several compounds having non-polar or polar groups attached to a monomer, and not a solvent that is non-polar as a whole.  Also, paragraph 34 recites “the appropriate ratio of non-polar to polar-protic groups must be maintained” thereby indicating that a solvent should have both non-polar and polar-protic groups. Also see paragraph 53 which recites “functionality may be imparted by polar-protic, polar-aprotic, or non-polar groups on the monomer.” Therefore, it does not appear that the disclosure at the time of filing has sufficient support for a solvent that is non-polar. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 13-17, 19-21, 23-24, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, the term “the lamination bond strength of the ink” in line 17 lacks sufficient antecedent basis because it is not clear if the previously recited term “a higher lamination bond strength” recited in line 16 is directed to the ink or the packaging material. This rejection can be overcome by amending “a higher lamination bond strength” of line 16 to “a higher lamination bond strength of the ink…”
Regarding Claims 27 and 28, the claims are indefinite because it is not clear if the solvents listed are intended to be in a Markush group such that only one of the listed solvent is required, or if all of the solvents listed are required by the claim. For purpose of applying prior art, it will be construed as requiring at least one of the recited solvents.  
Claims 14-17, 19-21, 23-24, and 26-28 are rejected based on their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-17 19-21, 23,24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohman et al. (US 2003/0180507) in view of Matsubara et al. (US 2014/0349037).
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").
Regarding Claim 13, Ohman discloses a method for curing an indicia for a retort packaging article, the method comprising: 
providing a retort packaging article comprising: 
a first substrate in the form of a sealable packaging (core layer 11); 
a substantially transparent lamination layer overlaying at least a portion of the sealable packaging (layer 18); and, 
an ink disposed between the substantially transparent lamination layer and the sealable packaging (decorative artwork 14). 
While Ohman is directed to acrylate based printing inks (paragraph 18) and discloses a curing step (paragraph 19), he is silent to wherein the ink consists essentially of a solvent, a styrene-acrylic resin having anhydride functionality and a polyurethane resin, and wherein the solvent is non-polar or polar-aprotic solubilizing agents, containing pendant, terminal, or main-chain polar-protic or polar-aprotic functionality; and heating the retort packaging article to a temperature of at least 100°C and for a time period sufficient to ring open at least a portion of the anhydride functionality to cure the ink, wherein the retort packaging article exhibits a higher lamination bond strength after heating as compared to the lamination bond strength of the ink before heating.
Matsubara is relied on to teach known ink compositions, capable of being printed on packaging materials (paragraph 12) that is retort sterilized (paragraph 35). The ink of Matsubara comprises a solvent that is non-polar (paragraph 96) or polar protic (alkyl phenol, paragraph 76, which is identified by applicant to be a solubilizing agent, containing pendant, terminal or main-chain polar-protic or polar aprotic functionality, see paragraph 37 of applicant’s specification)  a styrene-acrylic resin having anhydride functionality (styrene-maleic anhydride, paragraph 67), and a polyurethane resin (urethane resin, paragraph 66), and contemplates heating through retort sterilization to a temperature above 100°C (paragraph 35). 
Therefore, since both Matsubara and Ohman are directed to ink compositions for packaging materials, it would have been obvious to one of ordinary skill in the art to substitute equivalents known for the same purpose (see MPEP 2144.06). Furthermore, since Matsubara teaches an ink composition having anhydride functionality (styrene-maleic anhydride, paragraph 67), the combination would have necessarily also cured the ink via ring-opening at least a portion of the anhydride functionality. Also, since both Ohman and Matsubara are directed to retortable packages, and Matsubara discloses the capability of retort sterilization at temperatures of 100°C or more, it would have been obvious to one of ordinary skill in the art to perform a retort at temperatures of 100°C based on the requisite sterilizing conditions to sterilize the food being packaged. 
As to the limitation of the retort packaging article exhibiting a higher lamination bond strength after heating as compared to the lamination bond strength of the ink before heating, since the combination presented above suggest all of the limitations of the ink; that is, the combination suggest an ink having a styrene-acrylic resin having anhydride functionality and a polyurethane resin; and wherein the solvent is an ester, then the ink proposed by the combination would also have similar properties. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In other words, since the combination teaches similar process and materials, there would have been a reasonable expectation of similar results. See MPEP 2112.01. 
Regarding Claim 14, Ohman further teaches wherein the outer surface of the printable substrate comprises hydroxyl groups (Paper or Paperboard which comprises cellulose and thus hydroxyl groups, paragraph 23).
Regarding Claim 15, Ohman further teaches wherein the substantially transparent lamination layer which contacts the ink comprises hydroxyl groups (alcohol-based lacquers, paragraph 16). 
Regarding Claims 16 and 17, as discussed in the rejection of Claim 13, since the prior art suggest all of the structures of the claim, the properties of the ink taught by the prior art would also exhibit similar lamination bond strength properties.  See MPEP 2112.01.
Regarding Claims 19-20, Ohman further teaches sealing a payload within the retort packaging article prior to heating, wherein the payload is a food article (desired contents, e.g. a food, paragraph 36).
Regarding Claim 21, Ohman further teaches wherein the temperature and time period are sufficient to sterilize the food article (paragraph 6).
Regarding Claims 22-24, Ohman further teaches wherein the temperature is about 130°C (paragraph 5). 
Regarding Claim 26, Matsubara further teaches wherein the solvent is nonpolar (paragraph 96). In view of the 112a rejection, Matsubara also teaches a solvent that comprises a non-polar group (alkyl phenols, paragraph 76, where alkyl group is identified as a suitable non-polar group on a monomer, see paragraph 53 of applicant’s specification). 
Regarding Claim 27 and 28, Matsubara further teaches wherein the solvent is alkyl phenols (paragraph 76). 

Response to Arguments
 Applicant’s arguments in the remarks filed 17 Sept 2021 has been fully considered, but is found not persuasive over the new grounds of rejections. 
That is, all arguments directed to Li is rendered moot in view of the new grounds of rejections since Li is no longer relied on. 
It is further noted that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). The specification do not provide any clear indication as to what would materially affect the  basic and novel characteristics of the claimed invention. Furthermore, there is no indication in the claimed language that would exclude having water or an aqueous solvent which would materially affect the basic and novel characteristics of the claimed, especially since paragraph 74 of applicant’s specification indicates dispersing surfactants into water. 
In view of the above, the rejections over claims 14-17, 19-21, 23-24 are maintained. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792